Gray, C. J.
The plaintiff claims the rights of a child and an heir in the estate of a citizen of this Commonwealth, who died here intestate and without issue. This claim is based upon two grounds: 1st. Of contract, under an indenture, by which the intestate and his wife covenanted with the plaintiff’s father that they would adopt, maintain and educate the plaintiff as their child, that he should inherit their estate as if he were such, and that they would authorize and direct their executors and administrators to carry out the provisions of the indenture. 2d. Of status, under an adoption of the plaintiff as a child of the intestate, according to a statute and a judicial decree in Pennsylvania, while both parties resided in that state. Upon consideration of the novel and interesting questions thus presented, we are of opinion that they cannot properly be determined in this form and at this time.
If the plaintiff has the status of a child of the intestate, and is entitled as such to a share of his estate in this Commonwealth, this bill cannot be maintained upon either ground: not upon the first, because there has been no breach of the covenants or obligations of the indenture ; not upon the second, because the bill does not show that the plaintiff needs the interposition of a court of equity to secure his rights. His title, if any, in the real estate, by virtue of such status, vested in him upon the death of the intestate, cannot be affected by any acts of the administrator or of the next of kin, and may be asserted by action at law; and as to any rights in the personal estate he can have adequate relief in the Probate Court. This court, sitting in equity, has no jurisdiction to distribute the estates of intestates, and can give no greater effect to the laws of another state, either by their own force, or by way of comity, than a court of common law or of probate.
*215As the bill cannot be maintained upon the second ground, in any event; and can be maintained upon the first ground,..if at all, only if the plaintiff has not the status of a child of the intestate in- this Commonwealth; the further consideration of the question whether the bill can be maintained upon the ground of contract must be suspended, until the status of the plaintiff shall have been tried and determined in an appropriate form of proceeding. Ordered accordingly.